Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Status
The following is a final Office Action is in response to Applicant’s Communications received on December 2, 2021. Claims 1-2, 10, 12 and 16 have been amended; claims 6, 13, 17 and 22 have been cancelled; and claim 24 has been added. 
Currently, claims 1-5, 7-12, 14-16, 18-21 and 23-24 are pending, and claims 1, 12 and 16 are independent. 


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action. 
Applicant’s amendments to 1-2, 10, 12 and 16 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-5, 7-12, 14-16, 18-21 and 23-24 has been maintained.


Response to Arguments
Applicant’s amendments filed on December 2, 2021 have been fully considered but are not persuasive.
In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the pending claims, as amended are patent eligible under Step 2A-Prong 2, at least, because they integrate any abstract idea into a practical application. In particular, the amended independent claims recite a mechanism for generating messages that facilitate positive user interactions and enabling tracking of those positive user interaction.
 In response to Applicant’s arguments, the Examiner respectfully disagrees. Here, the mechanism for generating messages that facilitate positive user interactions and enabling tracking of those positive user interaction are parts of the exception, where in Step 2A – Prong 2 is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. Claim 1 recites the additional elements of “one or more processor”, which are disclosed at a high level of generality in the Specification, and merely invoked as tools to perform generic computer functions, for example, the one or more processors are configured to execute the instructions to send a message, and receive interaction data. See Spec ¶ 4. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. The claim as recited, none of the limitations whether considered individually, or as an order combination, reflects an improvement to the functioning of a computer, or another technology or technical field. 



In the Remarks on page 11, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that the pending claims involve an unconventional mechanism for generating a message…, this mechanism recites unconventional technical features that have not been “proven by clear and convincing evidence”, as no evidence of these feature has been provided and the rejection of these features has not been expressly supported in writing with evidence.
As understood, it appears Applicant’s argument is regarding the Berkheimer Decision that the recited unconventional technical features have not been proven by clear and convincing evidence, and the Office Action has not been expressly supported in writing with evidence. In response to Applicant’s arguments, the Examiner respectfully disagrees. First, Applicant does not direct to, and Examiner does not find, where in the Specification provides or describes about the recited “one or more processors” are unconventional, or act in an abnormal manner or outside of their ordinary capacities; Second, beyond the abstract, the claim recites the additional elements of “one or more processors”, at best, the “one or more processors” may be configured to execute instructions for performing the steps of: send the message to a group of first recipients [over a network], receive interaction (input) data, and send the second message to the group of second recipients, see claim 1, which have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05(d); and the evidences required by Berkheimer are (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).




In the Remarks on page 11, Applicant argues that Parikh does not show or render obvious “generate a second message comprising one or more message elements of the plurality of message elements within the message that are associated with positive interactions,” as recited by amended independent claims 1, 12 and 16. 
In response to Applicant’s argument, the Examiner respectfully disagrees. Parikh discloses the computing device may generating/sending one or more (first message) mass communication messages to a plurality of pre-determined recipients/end users (see ¶ 47); and receiving (user interactions) the raw data regarding recipients/end-users interaction/engagement with the one or more messages (see ¶ 48). Parikh further disclose generating a parameter (second message) based on historical user interactions  across multiple contact points with a recipient, across multiple communications and/or multiple campaigns, end-user/recipient’s combined behaviors over time, and personal total user score; or generating highly-personalized emails by identifying end-users that are disinterested, highly interested or engaged or represent opportunities waiting (see ¶ 55-56); and the one or more generated parameters for each recipient may be displayed visually in a dashboard-style interface, or may be sent to a recipient based on the parameter generated for that recipient (see ¶ 95).  Thus, Parikh at least suggest generating a second message based on the historical user interactions (¶ 80: may show a count of positive, negative and neutral interactions), behaviors, and personal score).   
Therefore, given the broadest reasonable interpretation to one of ordinary skill in the art, Parikh teaches the limitation in the form of Applicant claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, 14-16 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-5, 7-12, 14-16 and 18-24 are directed to systems comprising one or more processor, which fall within the statutory category of a machine. Thus, Step 1 is satisfied. 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites the limitations of “generate a message comprising a plurality of message elements, send the message to the group of first recipients…, receive interaction data…representing a first response of the first recipient and second interaction data representing a second response of the second recipient…, evaluate the first interaction data and the second interaction data to determine whether the first response and the second response …, associate the first interaction data with a first characteristic of the first recipient and the second interaction data with a second characteristic of the second recipient, generate a plurality of response score for a plurality of characteristics…, determine a group of second recipients to 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claims 1 and 11 recite the additional elements of “one or more processors” for performing the steps. The specification discloses the processors at a high level of generality and merely invoked as tools to perform the generic computer functions including send a message, and receive interaction data over a network. See Spec. ¶ 25, 27 and 30. Thus, none of the limitations in the claims reflects an improvement to the functioning of a computer itself or another technology, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effect designed to monopolize the exception. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 1-5, 7-11 and 24 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other system claims 12, 14-16 and 18-23 parallel claims 1-5, 7-11 and 24—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, 11, 20-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US 2015/0213506, hereinafter: Parikh), and in view of Saxena et al., (US 2018/0300756, hereinafter: Saxena).

Concerning claim 1, Parikh discloses a messaging system comprising:
one or more processors  (see ¶ 44) configured to execute the-instructions to:
generate a message comprising a plurality of message elements, wherein the plurality of message elements comprises message elements associated with different element types and wherein each message element in the plurality of message elements is used to track user interactions with a corresponding portion of the message (see ¶ 6-9, ¶ 16, ¶ 35, ¶ 47: generating/sending one or more communication message to a plurality of predetermined recipients/end users; ¶ 95); 

send the message to the group of first recipients, the group of first recipients including at least a first recipient and a second recipient (Parikh, ¶ 34, ¶47-48: the originator computing device 202 may be responsible for generating/sending one or more mass communication messages to a plurality of pre-determined recipients/end users); 
receive interaction data, the interaction data including first interaction data representing a first response of the first recipient of the message and second interaction data representing a second response of the second recipient of the message (Parikh, Fig. 11, # 1102; ¶ 13, ¶ 34, ¶47: collect raw data regarding end-user interaction/end-user engagement with each mass communication message (e.g., total number of messages sent, number of opens, number of clicks, number of bounces, opt-outs, etc.) 
evaluate the first interaction data and the second interaction data to determine whether the first response and the second response, respectively, are positive or negative, the first response being determined to be a first type of positive interaction with the message and the second response being determined to be a second type of positive interaction with the message (Parikh, ¶ 70, ¶80, user interactions may show a count of the positive (S→O, O→C), negative (C→O, O→S) and neutral interactions (S→S, O→O, C→C) that an end-user/recipient has had across multiple contact points; thus, Parikh shows positives such as a scenario who went from being sent a message transforms to a state of having opened the message i.e., S→O, or, where a recipient goes from having opened a last message to clicking on a link O→C).  Examiner notes that other interactions are 
associate the first interaction data with a first characteristic of the first recipient and the second interaction data with a second characteristic of the second recipient (Parikh, Fig. 11, # 1104; -¶ 13, ¶ 17, ¶48, computing device 202 may additionally upload or otherwise authorize the transmission of attribute data (e.g., demographic and/or psychographic information) for a plurality of the pre-determined recipients of a mass communication campaign, and the attribute data may be combined with the data regarding end-user interaction/engagement with the mass communication campaign; also, ¶51, The raw data may also include identification data (e.g., e-mail addresses, network locators (e.g., URLs), identifiers of end user devices 401-1, 401-2, . . . 401-n, etc.) that enables the data regarding each end-user's interactions/engagements to be associated with the respective end user);
generate a plurality of response scores for a plurality of characteristics based on the interaction data, the plurality of response scores including a first response score for of the first characteristic and a second response score for the second characteristic, the first response score being generated based on the first interaction data and the first type of positive interaction and the second response score being generated based on the second interaction data and the second type of positive interaction., wherein the first type of positive interaction with the message is associated with a higher weight than the second type of positive interaction with the message (Parikh, ¶ 13-14, --¶55-58, a personal interaction score where, for example, an e-mail campaign (that may have one or more contact point), the scores may be assigned as follows: Sent (S)=0; Open (O)=1; Click (C)=2); 
                        
                            ≥
                        
                     0.5 and the user has received at least half                         
                            ≥
                        
                    50%) of the total contact points (i.e., messages) being analyzed.; also, ¶77, the categories defined are illustrative only and may be variable as defined by user; likewise e.g., ---Fig. 11, as described at ¶¶89-93, where additional end-user/recipient interaction data is received and e.g., ¶93, scored and broken down into various categories of e.g., fan club, thereby expanding the initial recipient list of e.g., “fan club” messages);
generate the second message comprising one or more message elements of the plurality of message elements within the message that are associated with positive interactions (see (see ¶ 55-56, ¶ 80, ¶ 95: for each recipient, generating a parameter based on the interaction data associated with that recipient; the generated parameter for each recipient may be displayed visually in an interface or may be sent to a recipient based on the parameter generated for that recipient); and 
send the second message to the group of second recipients (Parikh, ¶ 47: sending one or more communication messages to a plurality of predetermined recipients; ¶ 95: sending a response based on the recipient’s interaction with the message).

Parikh discloses for those end-users/recipients that show interaction and engagement by opening and clicking on email communications, or demonstrate a positive affinity towards the email communications (see ¶ 70).
Parikh does not explicitly disclose the following limitations; however, Saxena in analogous art for generating and providing insight discloses
determine, based on the user interactions with the plurality of message elements within the message, which message elements of the plurality of message elements within the message are associated with positive interactions (see ¶ 53, ¶ 124, ¶ 129, ¶ 141, ¶ 163). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Parikh to include the teaching of Saxena in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Concerning claim 2, Parikh discloses the messaging system of claim 1, wherein the first characteristic and the second characteristic each include demographic information of the first recipient and the second recipient, respectively (Parikh, ¶ 17, -¶ 87-89: the recipient interaction data gathered from one or more communication campaigns containing demographic and/or psychographic data for all or portion of the recipients of the one or more communication campaigns).
Concerning claim 3, Parikh discloses the messaging system of claim 1, wherein the first response indicates whether the first recipient opened the message and the second response indicates whether the second recipient opened the message (Parikh, ¶51, raw data may also include identification data (e.g., e-mail addresses, network locators (e.g., URLs), identifiers of end user devices 401-1, 401-2, . . . 401-n, etc.) that enables the data regarding each end-user's interactions/engagements to be associated with the respective end user (where the interactions include at least sent, opens and clicks).
Concerning claims 4, Parikh discloses the messaging system of claim 1, wherein the first response indicates whether the first recipient interacted with a first element of the message and the second response indicates whether the second recipient interacted with a second element of the message (Parikh, ¶¶69-70, at least two “fan club” end-user recipients open or click in email communications, where the “clicks, are for links, as described at ¶9).  
Concerning claims 5, Parikh discloses the messaging system of claim 1, wherein the first element and second elements are hyperlinks (see ¶ 9: click on at least 1 link within the email; ¶ 94).
Concerning claim 10, Parikh discloses the messaging system of claim 1, wherein the group of second recipients are selected based on the plurality of response scores associated with the plurality of characteristics of the group of first recipients (Parikh, --¶¶76, categorizing recipients based on past response scores, and based on propensity to respond in a particular way).
Concerning claim 11, Parikh discloses the messaging system of claim 1, wherein the one or more processors are further configured to execute the instructions to generate subsequent 
Concerning claim 20, Parikh discloses the messaging system of claim 4, wherein the first element is different from the second element (Parikh, ¶94, i.e., clicking a link, sending a response to the message, purchasing, or visits a website).
Concerning claim 21, Parikh discloses the messaging system of claim 1, wherein the first type of positive interaction includes opening the message and interacting with an element of the message ((Parikh, --¶58, positive interactions include Opening (O)=1, opening the message and clicking (C)=2, clicking a link ).  
Concerning claim 23, Parikh discloses the messaging system of claim 1, wherein the first type of positive interaction includes one or more additional interactions with the message that are not included in the second type of positive interaction (Parikh, ¶94, i.e., clicking a link, sending a response to the message, purchasing, or visits a website).
Concerning claim 24, Parikh discloses the messaging system of claim 1, wherein the one or more processor s are configured to execute instructions to:
store a plurality of element groups, wherein each element group is associated with an element type, the element types comprising paragraph element, picture element, and hyperlink element (see ¶ 9, ¶ 62, ¶ 76, ¶ 94);
select at least one element from each element group of the plurality of element groups (see ¶ 89-91); and 
add the at least one element to the plurality of message elements (see Fig. 9;  ¶ 91).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh and in view of Saxena as applied to claims 1-5, 10, 11, 20-21 and 23-24 above, and further in view of Kolowich, “How to Do A/B Test: A Checklist You’ll Want to Bookmark” (27 Feb. 2018). 

 Concerning claim 7, Parikh discloses the messaging system of claim 1, wherein the evaluating includes determining that the first response is positive if it includes a first positive action by the first recipient and the second response is positive if it includes a second positive action by the second recipient (Parikh, ¶80, as cited in claim 1 above); and
Parikh and Saxena do not explicitly disclose the following limitations; however, Kolowich discloses 
wherein the group of second recipients is selected to be larger than the group of first recipients if a percentage of positive responses is greater than a threshold percentage of a total number of the group of first recipients (Kolowich, at least p. 3, where the first group is the sample group and if a percentage (i.e., the winning metric) is greater than a threshold percentage a total number (where the percentage reflects a statistically significant number), then the group of second recipients is the portion labeled “winning version”). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have to have analyzed the campaign data by experimenting with smaller groups of recipients to test their response to a campaign to determine the campaign or email’s performance as taught in Kolowich in the system of Parikh and in view of Saxena.  This additional data analysis method of splitting the data sets representing recipients to test a number of variations in the campaign taught by Kolowich does not change or affect the normal data analysis functions of taught by Parikh.  This 
Concerning claim 8, Parikh discloses the messaging system of claim 1, wherein the evaluating includes determining that the first response is negative if it includes a first negative action by the first recipient and the second response is negative if it includes a second negative action by the second recipient (Parikh, ¶80, as cited in claim 1 above).
Similar to claim 7 above, Parikh and Saxena do not explicitly disclose the following limitations; however, Kolowich discloses wherein the group of second recipients is selected to be smaller than the group of first recipients if a percentage of negative responses is greater than a threshold percentage of a total number of the group of first recipients (Kolowich, p. 5, Section 14, this is a situation where the losing variation is at a high rate, and thus the message would not be sent to those recipients, however as also noted, related test could be run.  One of ordinary skill in the email marketing arts would have understood that further testing could result in a proportional distribution of the variations where the version testing less favorably to the goal would get the smaller proportion). The motivation to combine is the same as provided above.
Concerning claim 9, Parikh discloses the messaging system of claim 1, wherein the evaluating includes determining that the first response is negative if it includes a first negative action by the first recipient and the second response is negative if it includes a 
Similar to claim 7 above, Parikh and Saxena do not explicitly disclose the following limitations; however, Kolowich discloses wherein the group of second recipients is empty if a percentage of negative responses is greater than a predetermined threshold percentage of a total number of the group of first recipients (Kolowich, at least p. 3, where the 2nd group is distributed only the winning variation of the message (i.e., the message resulting in positive interaction; so in this case, 2nd group is empty). The motivation to combine is the same as provided above.

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh et al. (US 2015/0213506, hereinafter: Parikh), and in view of Saxena et al., (US 2018/0300756, hereinafter: Saxena), and further in view of Duquette et al. (US 2019/0122254, hereinafter: Duquette).
Concerning claim 12, Parikh discloses a messaging system comprising:
one or more processors configured to execute the-instructions to:
generate a message comprising a plurality of message elements, wherein the plurality of message elements comprises message elements associated with different element types and wherein each message element in the plurality of message elements is used to track user interactions with a corresponding portion of the message (see ¶ 6-9, ¶ 16, ¶ 35, ¶ 47: generating/sending one or more communication message to a plurality of predetermined recipients/end users; ¶ 95); 

send the message to a group of first recipients, the group of first recipients including at least a first recipient and a second recipient (Parikh, ¶ 34, ¶47-48: the originator computing device 202 may be responsible for generating/sending one or more mass communication messages to a plurality of pre-determined recipients/end users);
receive interaction data, the interaction data including first interaction data representing a first response of the first recipient of the message and second interaction data representing a second response of the second recipient of the message (Parikh, Fig. 11, # 1102; ¶ 13, ¶ 34, ¶47: collect raw data regarding end-user interaction/end-user engagement with each mass communication message (e.g., total number of messages sent, number of opens, number of clicks, number of bounces, opt-outs, etc.) 
evaluate the first interaction data and second interaction data to determine whether the first response and the second response, respectively, are positive or negative, the first response being determined to be a first type of positive interaction with the message and the second response being determined to be a second type of positive interaction with the message (Parikh, ¶ 70, ¶80, user interactions may show a count of the positive (S→O, O→C), negative (C→O, O→S) and neutral interactions (S→S, O→O, C→C) that an end-user/recipient has had across multiple contact points; thus, Parikh shows positives such as a scenario who went from being sent a message transforms to a state of having opened the message i.e., S→O, or, where a recipient goes from having opened a last message to clicking on a link O→C).  Examiner notes that other interactions are 
associate the first interaction data with a first characteristic of the first recipient and the second interaction data with a second characteristic of the second recipient (Parikh, Fig. 11, # 1104; -¶ 13, ¶ 17, ¶48: computing device 202 may additionally upload or otherwise authorize the transmission of attribute data (e.g., demographic and/or psychographic information) for a plurality of the pre-determined recipients of a mass communication campaign, and the attribute data may be combined with the data regarding end-user interaction/engagement with the mass communication campaign; also, ¶51, The raw data may also include identification data (e.g., e-mail addresses, network locators (e.g., URLs), identifiers of end user devices 401-1, 401-2, . . . 401-n, etc.) that enables the data regarding each end-user's interactions/engagements to be associated with the respective end user);
generate a plurality of response scores for a plurality of characteristics based on the interaction data, the plurality of response scores including a first response score for of the first characteristic and a second response score for the second characteristic, the first response score being generated based on the first interaction data and the first type of positive interaction and the second response score being generated based on the second interaction data and the second type of positive interaction., wherein the first type of positive interaction with the message is associated with a higher weight than the second type of positive interaction with the message (Parikh, --¶ 13-14, --¶55-58: a personal interaction score where, for example, an e-mail campaign (that may have one or more contact point), the scores may be assigned as follows: Sent (S)=0; Open (O)=1; Click (C)=2); 
                        
                            ≥
                        
                     0.5 and the user has received at least half                         
                            ≥
                        
                    50%) of the total contact points (i.e., messages) being analyzed.; also, ¶77, the categories defined are illustrative only and may be variable as defined by user; likewise e.g., ---Fig. 11, as described at ¶¶89-93, where additional end-user/recipient interaction data is received and e.g., ¶93, scored and broken down into various categories of e.g., fan club, thereby expanding the initial recipient list of e.g., “fan club” messages); 
send the message to the group of second recipients (Parikh, ¶ 47: sending one or more communication messages to a plurality of predetermined recipients; ¶ 95: sending a response based on the recipient’s interaction with the message); and
generate the second message comprising one or more message elements of the plurality of message elements within the message that are associated with positive interactions (see (see ¶ 55-56, ¶ 80, ¶ 95: for each recipient, generating a parameter based on the interaction data associated with that recipient; the generated parameter for each recipient may be displayed visually in an interface or may be sent to a recipient based on the parameter generated for that recipient).

Parikh does not explicitly disclose the following limitations; however, Saxena in analogous art for generating and providing insight discloses
determine, based on the user interactions with the plurality of message elements within the message, which message elements of the plurality of message elements within the message are associated with positive interactions (see ¶ 53, ¶ 124, ¶ 129, ¶ 141, ¶ 163). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Parikh to include the teaching of Saxena in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of analysis, resulting in more focused solution, enabling better decision making. Since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Parikh and Saxena do not explicitly disclose the following limitations; however, Duquette discloses continue to determine subsequent groups of recipients to receive the message based on positive or negative responses of an immediately preceding group of recipients until one of a predetermined threshold of number of positive responses is reached or a determined amount of time is exceeded  (Duquette, ¶88, discloses a method that runs the campaign experiments dynamically based on feedback related stopping criterion as shown in Fig. 2).


Concerning claim 16, Parikh discloses a messaging system comprising:
one or more processors configured to execute the-instructions to:
generate a message comprising a plurality of message elements, wherein the plurality of message elements comprises message elements associated with different element types and wherein each message element in the plurality of message elements is used to track user interactions with a corresponding portion of the message (see ¶ 6-9, ¶ 16, ¶ 35, ¶ 47: generating/sending one or more communication message to a plurality of predetermined recipients/end users; ¶ 95); 
associate the plurality of message elements with a characteristic of a group of first recipients (see Abstract; ¶ 13, ¶ 17, ¶ 89: associating the attribute data with the interaction data for each of the plurality of recipients);
send the message to the group of first recipients, the group of first recipients including at least a first recipient and a second recipient (Parikh, ¶ 34, ¶47-48: the originator computing device 202 may be responsible for generating/sending one or more mass communication messages to a plurality of pre-determined recipients/end users);
each mass communication message (e.g., total number of messages sent, number of opens, number of clicks, number of bounces, opt-outs, etc.) 
evaluate the first interaction data and the second interaction data to determine whether the first response and the second response, respectively, are positive or negative, the first response being determined to be a first type of positive interaction with the message and the second response being determined to be a second type of positive interaction with the message (Parikh, ¶ 70, ¶80, user interactions may show a count of the positive (S→O, O→C), negative (C→O, O→S) and neutral interactions (S→S, O→O, C→C) that an end-user/recipient has had across multiple contact points; thus, Parikh shows positives such as a scenario who went from being sent a message transforms to a state of having opened the message i.e., S→O, or, where a recipient goes from having opened a last message to clicking on a link O→C).  Examiner notes that other interactions are contemplated as defined by a user, e.g., forwarding, replying to, or bookmarking/flagging a message);
associate the first interaction data with a first characteristic of the first recipient and the second interaction data with a second characteristic of the second recipient (Parikh, -Fig. 11, # 1104; -¶ 13, ¶ 17, ¶48: computing device 202 may additionally upload or otherwise authorize the transmission of attribute data (e.g., demographic and/or psychographic information) for a plurality of the pre-determined recipients of a mass communication 
generate a plurality of response scores for a plurality of characteristics based on the interaction data, the plurality of response scores including a first response score for of the first characteristic and a second response score for the second characteristic, the first response score being generated based on the first interaction data and the first type of positive interaction and the second response score being generated based on the second interaction data and the second type of positive interaction., wherein the first type of positive interaction with the message is associated with a higher weight than the second type of positive interaction with the message (Parikh, Fig. 11, # 1104; -¶ 13, ¶ 17, ¶48: a personal interaction score where, for example, an e-mail campaign (that may have one or more contact point), the scores may be assigned as follows: Sent (S)=0; Open (O)=1; Click (C)=2); 
determine a group of second recipients for a second message as a second experiment based on the plurality of response scores associated with the plurality of characteristics, the group of second recipients including one or more recipients with at least one characteristic that is associated with a response score equal to or above a threshold score and excluding one or more other recipients with the at least one characteristic that is associated with another response score below the threshold score (Parikh, ¶ 74-76, a user may be categorized                         
                            ≥
                        
                     0.5 and the user has received at least half                         
                            ≥
                        
                    50%) of the total contact points (i.e., messages) being analyzed.; also, ¶77, the categories defined are illustrative only and may be variable as defined by user; likewise e.g., ---Fig. 11, as described at ¶¶89-93, where additional end-user/recipient interaction data is received and e.g., ¶93, scored and broken down into various categories of e.g., fan club, thereby expanding the initial recipient list of e.g., “fan club” messages); 
generate the second message comprising one or more message elements of the plurality of message elements within the message that are associated with positive interactions (see (see ¶ 55-56, ¶ 80, ¶ 95: for each recipient, generating a parameter based on the interaction data associated with that recipient; the generated parameter for each recipient may be displayed visually in an interface or may be sent to a recipient based on the parameter generated for that recipient); and 
send the second message to the group of second recipients (Parikh, ¶ 47: sending one or more communication messages to a plurality of predetermined recipients; ¶ 95: sending a response based on the recipient’s interaction with the message).

Parikh discloses for those end-users/recipients that show interaction and engagement by opening and clicking on email communications, or demonstrate a positive affinity towards the email communications (see ¶ 70).
Parikh does not explicitly disclose the following limitations; however, Saxena in analogous art for generating and providing insight discloses


Parikh and Saxena do not explicitly disclose the following limitations; however, Duquette discloses 
run additional experiments until results of an experiment meet a determined threshold for the at least one of the plurality of characteristics, each additional experiment being run by creating a new email message and determining an experimental group of recipients having at least one of the characteristics associated with positive feedback in a previous one of the experiments (Duquette, ¶88, discloses a method that runs the campaign experiments dynamically based on feedback related stopping criterion as shown in Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have applied the technique of iteratively running a procedure, and stopping the procedure based on a stopping criteria as taught by Duquette in the system of Parikh .


Claims 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Parikh and in view of Saxena and Duquette as applied to claims 12 and 16 above, and further in view of Kolowich, “How to Do A/B Test: A Checklist You’ll Want to Bookmark” (27 Feb. 2018).

Concerning claims 14 and 18, Parikh in view of Saxena and Duquette discloses the messaging system of claim 12, wherein the evaluating includes determining that the first response is positive if it includes a first positive action by the first recipient and the second response is positive if it includes a second positive action by the second recipient (Parikh, ¶80, as cited in claim 1 above).
Parikh, Saxena and Duquette do no explicitly disclose the following limitations; however, Kolowich discloses wherein the group of second recipients is selected to be larger than the group of first recipients if a percentage of positive responses is greater than a threshold percentage of a total number of the group of first recipients (Kolowich, at least p. 3, where the first group is the sample group and if a percentage (i.e., the winning metric) is greater than a threshold percentage a total number (where the percentage reflects a statistically significant number), then the group of second recipients is the portion labeled “winning version”). 

Concerning claim 15, Parikh discloses the system of claim 12, wherein the evaluating includes determining that the first response is negative if it includes a predetermined first negative action by the first recipient and the second response is negative if it includes a second negative action by the second recipient (Parikh, ¶80, as cited in claim 1 above); and
Similar to claim 14 above, Parikh, Saxena and Duquette do not explicitly disclose the following limitations; however, Kolowich discloses wherein the group of second recipients is selected to be smaller than the group of first recipients if a percentage of negative responses is greater than a threshold percentage of a total number of the group of first recipients (Kolowich, p. 5, Section 14, this is a situation where the losing variation is at a high rate, and thus the message would not be sent to those recipients, however as also noted, related test could be run.  One of 

Concerning claim 19, Parikh in view of Saxena and Duquette discloses the messaging system of claim 16, wherein the evaluating includes determining that the first response is negative if it includes a first negative action by the first recipient and the second response is negative if it includes a second negative action by the second recipient (Parikh, ¶80, user interactions showing a count of the negative (C→O, O→S);
Similar to claim 14 above, Parikh, Saxena and Duquette do not explicitly disclose the following limitations; however, Kolowich discloses wherein the group of second recipients is nd group is distributed only the winning variation of the message (i.e., the message resulting in positive interaction; so in this case, 2nd group is empty).  It would have been obvious to one of ordinary skill in the art at the time of filing to have to have analyzed the campaign data by experimenting with smaller groups of recipients to determine their response to a campaign to determine the campaign or email’s performance as taught in Kolowich in the system of Parikh in view of Saxena and Duquette.  This additional data analysis method of splitting the data sets representing recipients to test a number of variations in the campaign taught by Kolowich does not change or affect the normal data analysis functions of taught by Parikh.  This type of experimentation is well-known and widely used to determine whether a particular treatment will likely address the population or which treatment is the best to administer to a population. Further, implementation of Kolowich’s features in the system of Parikh could be achieved by rule configuration. The claimed invention is a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Conclusion
The Notice of Reference Cited contains prior art made of record and not relied upon which is considered pertinent to applicant's disclosure. 

Chan et al. (US-20170336920) discloses a messaging system in an in-vehicle environment that, among other things, determines whether the user feedback includes positive or negative interaction, and in response to determining that the user feedback includes positive interaction, increasing a quality score associated with the message.

Kumar (US-20170061286) discloses a machine learning based messaging system that determines message recipients and message attributes by segmenting users and training a model by scoring user responses to message attributes.
  
Lloyd et al., (US-8775334) discloses a personalized campaign planner for determining the effectiveness of a campaign message using decision trees representing the hierarchy of attributes of past recipients of the at least one of the campaign messages that segment decisions among a hierarchy of subgroups of the past recipients.
      
Moreau et al. (US-20160117717) discloses selecting a subsets of the potential test recipients and sending the first marketing communication content to the first subset and sending the second marketing communication content to the second subset. The embodiment further involves assessing responsiveness of recipients of the first subset and assessing responsiveness of recipients of the second subset.
Schubert (US-20130124257) discloses a system for scoring user engagement levels based on tracking a history of interactions the user has had with a company.
Sinha et al., (US-20170345054) discloses a system that selects sets of users as target audiences based on the interest scores and provide marketing communications to the target audiences.
Zeng (US-20150350144) discloses a method and system for email optimization including methods for predicting recipient behavior and improving the message based on tracking user response to various message attributes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624